DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 
As to Claim 1:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
first to fourth current measurement circuits respectively provided to the first to fourth transistors, the first to fourth current measurement circuits respectively include first to fourth amplifiers, the first to fourth current measurement circuits respectively include first to fourth resistors, the first to fourth current measurement circuits respectively include fifth to eighth transistors; and 
a control circuit that controls the first to fourth transistors based on outputs of the first to fourth current measurement circuits, . . . 
 . . . wherein each of the fifth to eighth transistors is disposed between a respective node of the third to sixth nodes and the second power supply, a gate of each of the fifth to eighth transistors being coupled to an output of a respective amplifier of the first to fourth amplifiers, 
wherein each of the first to fourth current measurement circuits determines a current value based on a voltage of a respective node of the third to sixth nodes, and 
 the second current measurement circuit indicates no current and the fourth current measurement circuit indicates a current value, the control circuit determines that a current flows from the second diode to the fourth transistor through the load and estimates a current value from the first node to the second node using the current value outputted from the fourth current measurement circuit.
As to Claim 7:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
first to fourth current measurement circuits respectively provided to the first to fourth MOS transistors and having first to fourth amplifiers, first to fourth resistors and fifth to eighth transistors; and 
a control circuit that controls the first to fourth MOS transistors based on outputs of the first to fourth current measurement circuits, . . . 
. . . wherein each of the fifth to eighth MOS transistors is disposed between a respective node of the third to sixth nodes and the second power supply, a gate of each of the fifth to eighth MOS transistors being coupled to an output of a respective amplifier of the first to fourth amplifiers,
wherein each of the first to fourth current measurement circuits determines a current value based on a voltage of a respective node of the third to sixth nodes, and 
wherein when the second current measurement circuit indicates no current and the fourth current measurement circuit indicates a current value, the control circuit determines that a current flows from the second diode to the fourth MOS transistor through the load and estimates a current value from the first node to the second node using the current value outputted from the fourth current measurement circuit.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose telephone number is (303) 297-4243.  The examiner can normally be reached on Mon - Fri 8:30 - 5 ET Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LINCOLN D DONOVAN/             Supervisory Patent Examiner, Art Unit 2842